(ftf Case
     t 6:18-cr-00016-RWS-KNM
                      LT VtP   Document
                                  fu-pp 441 Filed 03/13/19
                                                   -       Page 1 of 1 PageID #: 4511

                                    . d '!; t f     " Ui ::TJ 'H   t
                               I ,< 'p ecE,veo ca;,
                                                  F?i


                  Jul e -io ,.
                                                  LOIST, •
                                                                               f       .   I    ***


|       -J ph t(C I .    L                U J . d tfi                  t&C gffcl • - ± .J .
    ci ci< .<L cxa. < j y kf lm.                          k f kMJ :. £4
    iwu SoI ul.-             tt,c     (                 #It..J : £
       k- &S      i X   /) IX j&J £u A -...J&}3J .                          . .!/ Cxi f f (           SM-
                      ~kMj ye-cfl< lt                      JjCtU :-- . rX_ X_4? 4_

                         4a         y ffjfi. Sst.                          m.Mk . :                    :

                                                                              q/               ik
                                                                       .h&rS
                                                              diJIP si if cLj f f-
    LqIMS               ct i      ®           i r           h          ( te    /       U        fry
     n ff ld
    an            w     r. .if fkil.y. Is.-.
           >0.-




     a MA                               I ik                                       f   J~*ft. 7 / jf

    o. t uf J/m fi *- lijki Cif h!
